Third District Court of Appeal
                                State of Florida

                            Opinion filed June 24, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-3056
                           Lower Tribunal No. 08-1317
                              ________________


                                Roman Ricardo,
                                     Appellant,

                                         vs.

              Wells Fargo Bank National Association, etc.,
                                     Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jorge E. Cueto, Judge.

      Scott S. Levine (Weston), for appellant.

     Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, and Diana B.
Matson (Fort Lauderdale), for appellee.


Before LAGOA, SALTER, and FERNANDEZ, JJ.

      PER CURIAM.

      Appellant, Roman Ricardo (“Ricardo”), appeals the trial court’s order

denying rehearing of an order denying Ricardo’s motion to vacate a final judgment
filed pursuant to Florida Rule of Civil Procedure 1.540(b) in a foreclosure case.

The Appellee moves to dismiss the appeal. Because an order on a motion for

rehearing is not independently appealable pursuant to Florida Rule of Appellate

Procedure 9.130(a)(4), we grant Appellee’s Motion to Dismiss for lack of

jurisdiction. See Christ v. Christ, 103 So. 3d 1056, 1057 (Fla. 1st DCA 2013)

(“[T]he order denying rehearing is not independently reviewable.”) (citing Fla. R.

App. P. 9.130(a)(4), and Grant v. Jones, 933 So. 2d 32 (Fla. 1st DCA 2006));

accord Bastida v. Vitaver, 590 So. 2d 1092, 1092-93 (Fla. 3d DCA 1991)

(dismissing appeal of order denying rehearing because it was “plainly a non-final

order which is not appealable under Fla. R. App. P. 9.130(a), as authorized by

Article V, Section 4(b)(1) of the Florida Constitution.”).

      Dismissed.




                                          2